Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on November 12, 2021 (hereinafter “Am.”) has been entered.
Drawings
The drawings were received on November 12, 2021.  These drawings are accepted.
Reasons for Allowance
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
At the outset, claim 1 is allowed for the reasons set forth on p. 6 of the Office action on August 11, 2021.  In addition, claim 14 is allowed because the closest prior art Willemsen et al. (US 20160054752) does not teach or suggest the striker bracket 164 to be formed separately from the brake pedal housing as claimed.  If a person having ordinary skill in the art (PHOSITA) at the time the application was filed to make Willemsen’s striker bracket 164 to be a separate member from the brake pedal housing claimed, the PHOSITA would destroy, inter alia, Willemsen’s striker bracket 164; thus, render Willemsen’s pedal release system to be inoperable for its intended purpose, or change Willemsen’s principle of operation.  See also Applicant’s remarks (Am. pp. 13-14); MPEP § 2143.01(V-VI) and non-precedential Plas-Pak Indus., Inc. v. Sulzer Mixpac AG, Fed. Cir., No. 2014-1447, 1/27/2015.  	
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Leem (US 20160214581) teaches the striker bracket 14 and shear pin 24 (¶ 20 et seq. and claims 1-20); 
b.	Olajos (US 20130239738) teaches the striker bracket 28 and pedal housing 12 (¶ 20 et seq. and claims 1-12); and
 c.	Williams (US 5,921,144) teaches the striker bracket 60 and pedal housing 22, 24 (col. 2, l. 20 et seq. and claims 1-5).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656